DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, the term "is opening" should be "an opening of the inlet is" (emphasis added) since claim 1 is directed to an apparatus claim, and claim 5 appears to direct to the apparatus claim.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peles – EP 0047533 (hereinafter “Pe”) and further in view of Chen – CN 205719639 (English Translation). 

	As to claim 1, Pe teaches a sampling system for sampling cooling water flowing through a discharge pipe extending from a condenser to a sea (see single drawing; since limitations of “cooling water flowing through a discharge pipe extending from a condenser to a sea” are part of the preamble and NOT recited in the body of claim 1; hence the sampling system of Pe is capable of: sampling cooling water flowing through a discharge pipe extending from a condenser to a sea), the sampling system comprising: a bypass pipe (see page 2 and single drawing: bypass line 4 is connected with its inflow tube 5 to line 1 and its outflow tube 6 to section 2) branched off from the discharge pipe 1 and joining the discharge pipe 1 (page 2: pipe line 1 corresponds to “discharge pipe”); a sampling pipe branched off from the bypass pipe (single drawing; page 2: outflow 8 corresponds to “sampling pipe”); a sampling valve 9 provided in the sampling pipe (see single drawing).
	Pe does not explicitly teach two shutoff valves provided in the bypass pipe; a sampling pipe branched off from the bypass pipe between the two shutoff valves; a vent pipe branched off from the bypass pipe between the two shutoff valves; and a vent valve provided in the vent pipe.
	Chen teaches a concept of: a bypass pipeline comprises two ball valves 4, 5 (or two shutoff valves) provided at two ends of the bypass pipeline; a sampling valve 11 and a pressure relief assembly are arranged between valves 4 and 5, wherein the pressure relief assembly consists of a vent valve 10 and a pressure relief chamber 9 (or “vent pipe”; hence “a vent pipe branched off from the bypass pipe between the two shutoff valves; and a vent valve provided in the vent pipe”) (see single drawing and [0022] and [0024]).
Since Chen further teaches that the sampling system is disposed at a lower position relative to discharge pipe (or straight pipeline as shown in single drawing and [0022-0023]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify sampling system of Pe with concept teachings of Chen to include two shutoff valves provided in the bypass pipe; a sampling pipe branched off from the bypass pipe between the two shutoff valves; a vent pipe branched off from the bypass pipe between the two shutoff valves; and a vent valve provided in the vent pipe (as recited in claim 1); wherein the sampling system is disposed at a lower position relative to the discharge pipe (as recited in claim 3), for ensure high accuracy of sampling test data and releasing pressure in bypass pipeline before sampling to avoid accidents ([0014, 0016]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for ensure high accuracy of sampling test data and releasing pressure in bypass pipeline before sampling to avoid accidents) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 2, modified Pe teaches all limitations of claim 1, modified Pe further teaches wherein the bypass pipe is disposed at a higher position than a tide level (modified Pe must inherently teaches wherein the bypass pipe is disposed at a higher position than a tide level; otherwise the sampling system of modified Pe wont function if the bypass pipe is disposed at a lower position than (or under) a tide level; thus “wherein the bypass pipe is disposed at a higher position than a tide level”).

As to claim 3, claim 3 is rejected as reasons stated in the rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peles – EP 0047533 (hereinafter “Pe”) and further in view of Chen – CN 205719639 (English Translation), and further in further view of Frampton – US 4091835 (hereinafter “Fra”).

As to claim 5, modified Pe teaches all limitations of claim 1, it does not explicitly teach wherein an inlet of the bypass pipe projects into an inside of the discharge pipe and an opening of the inlet is toward an upstream side of the discharge pipe.
Fra teaches a concept of: an opening of a liquid inlet is positioned/extended/projected into an inside of a pipe and the opening of the liquid inlet is toward an upstream side of the pipe (fig.9 and col.2, lines 11-18).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify opening inlet of bypass pipe of sampling system of modified Pe with concept teachings of Ru to include wherein an inlet of the bypass pipe projects into an inside of the discharge pipe and an opening of the inlet is toward an upstream side of the discharge pipe, for sampling at a substantially constant sampling rate (col.2, lines 11-18), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for sampling at a substantially constant sampling rate) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, claim 4 includes a makeup water pipe connected to the bypass pipe; a makeup water valve provided in the makeup water pipe; an operating device that outputs an instruction signal for an instruction on sampling of the cooling water, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 6, claim 6 includes opening the two shutoff valves, closing the sampling valve and the vent valve, and allowing the cooling water to flow into the bypass pipe, closing the two shutoff valves, opening the sampling valve and the vent valve, and sampling the cooling water sealed between the two shutoff valves from the sampling pipe, and, thereafter, closing the sampling valve and the vent valve, opening 26the two shutoff valves, and introducing the cooling water into the bypass pipe again, in combination with the other recited elements and/or methods, were not reasonably found in the Prior Art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861